United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, BRODERICK
STATION, Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1567
Issued: November 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 19, 2013 appellant, through his attorney, filed a timely appeal from a May 16,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP), which denied
continuing compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this decision.
ISSUE
The issue is whether appellant is entitled to continuing compensation for the accepted
employment injury.
FACTUAL HISTORY
On September 5, 2006 appellant, a 50-year-old letter carrier, sustained a traumatic injury
in the performance of duty while loading a tray. OWCP accepted his claim for a mild disc bulge

1

5 U.S.C. § 8101 et seq.

at the L4-5 level aggravation of mild disc bulge at the L4-5 level.
compensation for temporary total disability on the periodic rolls.2

Appellant received

A conflict in medical opinion arose between Dr. John T. Whalen, the attending Boardcertified orthopedic surgeon, and Dr. Edwin E. Mohler, a Board-certified orthopedic surgeon and
OWCP second-opinion physician, on whether appellant continued to have residuals from the
accepted employment injury. Dr. Whalen found that appellant had permanent marked disability
causally related to the September 5, 2006 employment injury. Dr. Mohler found that the
accepted medical condition had resolved.
Dr. Bryan S. Bilfield, a Board-certified orthopedic surgeon and impartial medical
specialist selected to resolve the conflict and found that the disc bulge at the L4-5 level had
resolved. He noted that although the first imaging study after the September 5, 2006 incident
showed a bulge at L4-5, subsequent imaging studies did not. This indicated that the disc bulge
no longer existed, which was consistent with the absence of any localizing neurologic findings
on physical examination.
In a decision dated September 13, 2012, OWCP terminated compensation benefits for the
accepted aggravation of mild disc bulge at the L4-5 level. It found that the weight of the medical
evidence rested with the well-reasoned opinion of Dr. Bilfield, the impartial medical specialist.
On February 15, 2012 appellant, through his authorized representative, requested
reconsideration of OWCP’s decision to terminate compensation for the accepted aggravation of
mild disc bulge at the L4-5 level. He argued that OWCP’s acceptance of the claim was
erroneously limited, as he also had injuries from L1 to L4 as a result of the September 5, 2006
work injury. Appellant added that his earlier injury-related conditions were again currently
disabling, each of which constituted a recurrence.
Appellant submitted a November 6, 2012 report from Dr. Whelan, who observed that
appellant had a stable fusion at L4-S1 and that it was unlikely, without a fairly high-energy
injury, such as motorcycle accident or fall from a significant height, that the September 5, 2006
work injury would have damaged the fusion itself or the discs contained within L4-S1. It
appeared instead, Dr. Whelan stated, that the damage was to the discs above the fusion.
In a decision dated May 16, 2013, OWCP, reviewed the merits of appellant’s case but
denied modification. It found that the argument and evidence submitted were insufficient to
establish his entitlement to continuing compensation for the accepted medical condition. OWCP
found that any disability due to another injury was not relevant to whether appellant had any
disability due to the accepted aggravation of mild disc bulge at the L4-5 level. It noted that any
claim of recurrence due to a condition accepted in another claim could be pursued under such
claim.

2

Appellant had two earlier employment injuries, one in 1990 that resulted in a noninstrumented fusion L4-S1
(OWCP File No. xxxxxx419), and another in 2004 that resulted in a right shoulder impingement syndrome for
which he underwent surgery that same year (OWCP File No. xxxxxx015).

2

On appeal, appellant’s representative argued that OWCP’s acceptance was erroneously
limited and that the September 5, 2006 work injury caused injuries at the L1-2, L2-3 and L3-4
levels, injuries that should be compensated with continued medical and wage-loss benefits.
LEGAL PRECEDENT
FECA provides compensation for the disability of an employee resulting from personal
injury sustained while in the performance of his duty.3 After a termination of compensation
payments, warranted on the basis of the medical evidence, the burden shifts to the claimant to
show by the weight of the reliable, probative and substantial evidence that, for the period for
which he claims compensation, he had a disability causally related to the accepted employment
injury resulting in a loss of wage-earning capacity.4
ANALYSIS
OWCP accepted that the September 5, 2006 work injury caused an aggravation of mild
disc bulge at the L4-5 level. It paid appellant medical and wage-loss benefits on the basis of that
acceptance. When the medical evidence established that the bulge at L4-5 had resolved, OWCP
terminated the compensation it had been paying for that specific medical condition based on the
opinion of the impartial medical referee.
The issue, then, is whether appellant is entitled to continuing medical and wage-loss
benefits for the accepted aggravation of mild disc bulge at L4-5. Appellant’s representative did
not argue the point. He argued that appellant should receive medical and wage-loss benefits for
other medical conditions, some of which OWCP accepted in earlier cases, some of which OWCP
has not accepted in this case.
The issue on appeal is not whether appellant sustained a recurrence of disability causally
related to medical conditions accepted in other cases. Appellant is free to pursue a claim that the
September 5, 2006 work injury caused additional medical conditions, for which he bears the
burden of proof. The issue presently before the Board is whether he should continue to receive
medical and wage-loss benefits for the accepted aggravation of mild disc bulge at the L4-5 level.
The Board finds that the argument and evidence presented to support appellant’s
February 15, 2012 reconsideration request are irrelevant or immaterial to the September 13, 2012
termination of compensation. The position of Dr. Whelan, the attending orthopedic surgeon, that
the September 5, 2006 work injury was unlikely to have damaged any of the discs contained
within L4-S1, because appellant had a stable fusion, undermines any entitlement to continuing
medical and wage-loss benefits for the accepted aggravation of mild disc bulge at the L4-5 level.
The Board finds that the evidence is insufficient to establish that appellant is entitled to
continuing medical and wage-loss benefits for the accepted aggravation of mild disc bulge at
L4-5. The medical evidence created a conflict which was referred to Dr. Bilfield, the impartial
3

5 U.S.C. § 8102(a).

4

Wentworth M. Murray, 7 ECAB 570 (1955); Maurice E. King, 6 ECAB 35 (1953).

3

medical specialist, who found that the accepted medical condition has resolved. The Board will
therefore affirm OWCP’s May 16, 2013 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant is not entitled to continuing compensation for the accepted
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the May 16, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 12, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

